Citation Nr: 1337275	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, and assigned a noncompensable evaluation for it.  The Veteran has disagreed with the assigned rating. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the hearing before the undersigned in April 2012, the Veteran testified that his hearing loss has increased in severity since the most recent VA audiometric examination.  He also claims he wears hearing aids and that he has been seen for his hearing problems at the Dorn VA medical center.  The Board notes the most recent VA audiometric test was conducted in August 2010, and the most recent VA outpatient treatment records are dated in March 2011.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Dorn VA outpatient treatment records since March 2011.

2.  The RO should schedule a VA audiometric examination to determine the nature and severity of the Veteran's bilateral hearing loss.  All indicated tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  

3.  The RO should then review the record and readjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


